UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2006 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:000-31469 Medical International Technology, Inc. (Exact name of small business issuer as specified in its charter) Colorado 84-1509950 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1872 Beaulac, Ville Saint-Laurent Montreal, Quebec, Canada H4R 2E7 (Address of principal executive offices) (514) 339-9355 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of each of the issuer's classes of common equity as of December 31, 2006:11,719,137 shares of common stock Transitional Small Business Disclosure Format (check one):Yes oNo x 1 Medical International Technology, Inc. Index Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet 3 Consolidated Statement of Operations 4 Consolidated Statement of Cash Flows 5 Consolidated Statement of Comprehensive Loss 6 Consolidated Statement of Stockholders’ (Deficit) 7 Notes to Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Plan of Operations 10 Item 3. Controls and Procedures 11 Part II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits and Reports on Form 8-K 12 SIGNATURES 13 2 Medical International Technology, Inc. Consolidated Balance Sheet (Unaudited) (Stated in U.S. Dollars) December 31, 2006 September 30, 2006 (Audited) ASSETS Current assets Cash and cash equivalents $ 12,552 $ 2,920 Accounts receivable 20,357 19,244 Inventories 94,196 78,822 Research credit receivable 63,561 182,630 Prepaid expenses 2,403 5,368 Total Current Assets 193,069 288,984 Property and Equipment Tooling and machinery 225,175 225,175 Furniture and office equipment 59,372 59,372 Leasehold improvements 22,163 22,163 306,710 306,710 Less accumulated depreciation (210,044 ) (199,090 ) 96,666 107,620 Other Assets Patents (net accumulated amortization of $562 and $466) 1,448 1,564 Total Assets $ 291,183 $ 398,168 Liabilities and Stockholders’ (Deficit) Current liabilities Unearned income 43,426 57,558 Advances payable and accrued expenses 408,060 420,356 Accounts payable – related parties 222,958 221,844 Total Liabilities 674,444 699,758 Stockholders’ (Deficit) Preferred stock, $.0001 par value; 3,000,000 shares authorized; none issued and outstanding as of December 31, 2006 Common stock, $0001 par value, 100,000,000 shares authorized; 11,719,137 shares issued and outstanding at December 31, 2006 1,171 1,086 Additional paid-in capital 5,965,189 5,786,600 Retained deficit (6,350,625 ) (6,073,155 ) Other comprehensive income (loss) 1,004 16,121 Total Stockholders’ (Deficit) (383,261 ) (301,590 ) Total Liabilities and Stockholders’ (Deficit) $ 291,183 $ 398,168 The accompanying notes are an integral part of these financial statements. 3 Medical International Technology, Inc. Consolidated Statement of Operations (Unaudited) (Stated in U.S. Dollars) Three Month Period Ended December 31, 2006 2005 (Unaudited) (Unaudited) Sales $ 47,565 $ 31,897 Cost of sales (26,136 ) (22,403 ) Gross Profit 21,429 9,494 Research and development costs (30,859 (101,620 ) Selling, general and administrative expenses (262,568 ) (362,643 ) (293,427 ) (464,263 ) Net loss from operations (271,919 ) (454,769 ) Other Income (Expense) Interest income - 338 Interest expense (5,472 ) (10,685 ) (5,472 ) (10,347 ) Net loss $ (277,470 ) $ (465,116 ) Basic (loss) per share $ (0.02 ) $ (0.094 ) Basic weighted average shares outstanding 11,719,137 4,975,782 The accompanying notes are an integral part of these financial statements. 4 Medical International Technology, Inc. Consolidated Statement of Cash Flows (Unaudited) (Stated in U.S. Dollars) Three Month Period Ended December 31, 2006 2005 (Unaudited) (Unaudited) Cash Flows from Operating Activities Net Loss $ (277,470 ) $ (465,116 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense 10,954 10,577 Amortization expense 116 58 Common stock issued for consulting and legal services 163,674 110,576 Common stock issued for debt - 242,000 (Increase) decrease in Assets (Increase) decrease in accounts receivable (1,113 ) 32,221 Increase (decrease) in advances to related corporations 1,114 (224,319 ) (Increase) decrease in inventories (15,374 ) (8,599 ) (Increase) decrease in research tax credit receivable 119,069 50,111 (Increase) decrease in prepaid expenses 2,965 - Increase (decrease) in Liabilities Increase (decrease) in unearned income (14,132 ) (11,186 ) Increase (decrease) in accounts payable and accrued expenses (12,296 ) (380,043 ) Net Cash Used In Operating Activities (22,493 ) (643,720 ) Cash Flows from Investing Activities Equipment acquisition - (21,128 ) Net Cash Used In Investing Activities - (21,128 ) Cash Flows from Financing Activities Gross proceeds from private offerings 15,000 1,406,000 Reduction in amounts due to related parties - (144,111 ) Principal reduction on small business loan - (4,545 ) Net Cash Provided By Financing Activities 15,000 1,257,344 Effect of exchange rates on cash 2,139 107,249 Net increase in cash and cash equivalents 9,632 699,745 Beginning Balance - Cash and Cash Equivalents 2,920 5,874 Ending Balance - Cash and Cash Equivalents $ 12,552 $ 705,619 Supplemental Information: Cash Paid For: Interest expenses $ 1,591 $ 10,685 Income taxes $ - $ - The accompanying notes are an integral part of these financial statements. 5 Medical International Technology, Inc. Consolidated Statement of Comprehensive Loss (Unaudited) (Stated in U.S. Dollars) For The Year Ending First Quarter Ending September 30, 31-Dec-06 2006 2005 Net Loss $ (277,470 ) $ (1,509,663 ) $ (772,154 ) Other comprehensive income (loss) Foreign currency translation adjustment 20,203 49,723 Net comprehensive income (loss) $ (277,470 ) $ (1,489,430 $ (722,431 ) The accompanying notes are an integral part of these financial statements. 6 Medical International Technology, Inc. Consolidated Statement of Stockholders’ (Deficit) (Unaudited) (Stated in U.S. Dollars) Additional Common Stock Paid in Shares Amount Capital Deficit Balance – September 30, 2006 10,867,737 $ 1,086 $ 5,786,600 $ (6,073,155 ) Shares issued for services 779,400 78 163,596 - Shares issued for private placements 72,000 7 14,993 - Net loss for the period ending December 31, 2006 - - - (277,470 ) Balance – December 31, 2006 11,719,137 $ 1,171 $ 5,965,189 $ (6,350,625 ) The accompanying notes are an integral part of these financial statements. 7 Medical International Technology, Inc. Notes to the Financial Statements (Unaudited) Note 1 - Basis of Presentation Interim Financial Statements The accompanying unaudited consolidated financial statements are presented in accordance with the requirements for Form 10-QSB and Article 10 of Regulation S-X and Regulation S-B.Accordingly, they do not include all the disclosures normally required by generally accepted accounting principles.Reference should be made to the Medical International Technology, Inc. (the "Company") Form 10-KSB for the year ended September 30, 2006, for additional disclosures including a summary of the Company's accounting policies, which have not significantly changed. Note 2 – Summary of Significant Accounting Policies Principles of consolidation The accompanying consolidated financial statements include the accounts and transactions of Medical International Technology, Inc. and its wholly owned subsidiary, Medical International Technologies (MIT Canada) Inc. Intercompany transactions and balances have been eliminated in consolidation. Foreign Currency Translations The Company operates out of its offices in Montreal, Canada and maintains its books and records in Canadian Dollars. The consolidated financial statements herein have been converted into U.S. Dollars. Balance sheet accounts are translated at exchange rates in effect at the end of the year and income statement accounts have been are translated at average exchange rates for the year.Translation gains and losses are included as a separate component of stockholders’ equity. Allowance for Doubtful Accounts The allowance for doubtful accounts on accounts receivable is charged to income in amounts sufficient to maintain the allowance for uncollectible accounts at a level management believes is adequate to cover any probable losses. Management determines the adequacy of the allowance based on historical write-off percentages and the current status of accounts receivable. Accounts receivable are charged off against the allowance when collectibility is determined to be permanently impaired. As of December 31, 2006, the Company had an $11,397 reserve for doubtful accounts. Inventories Inventories consist of raw materials, work in process, and finished goods.Inventories of raw materials, work in process and finished goods are stated at the lower of cost or market.Cost is determined using the first-in, first-out (FIFO) method for raw materials. Property and Equipment The cost of property and equipment is depreciated over the estimated useful lives of the related assets, which range from 5 to 7 years. Depreciation is computed on the straight-line method for financial reporting purposes and on the declining balance method for income tax reporting purposes. Depreciation expense for the three-months ended December 31, 2006 and 2005 were $10,954, and $10,293, respectively. Intangible assets Patents are being amortized over their respective remaining lives ranging from 9.5 years through 17 years. Net Loss per Share The Company adopted the provisions of Statement of Financial Accounting Standards (“SFAS”) No. 128, “Earnings per Share” (“EPS”) that established standards for the computation, presentation and disclosure of earnings per share, replacing the presentation of Primary EPS with a presentation of Basic EPS. Issuances Involving Non-cash Consideration No issuances of the Company’s stock for non-cash consideration occurred in the three months period ended December 31, 2006 Cash and Cash Equivalents For purpose of the statements of cash flows, the Company considers cash and cash equivalents to include all stable, highly liquid investments with maturities of three months or less. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 8 Long-Lived Assets In August 2001, SFAS No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets," was issued establishing new rules and clarifying implementation issues with SFAS No. 121, "Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be disposed of, "by allowing a probability-weighted cash flow estimation approach to measure the impairment loss of a long-lived asset. The statement also established new standards for accounting for discontinued operations. Transactions that qualify for reporting in discontinued operations include the disposal of a component of an entity's operations that comprises operations and cash flow that can be clearly distinguished, operationally and for financial reporting purposes, from the rest of the entity. The Company has adopted this standard and its adoption had no significant effect on the Company's financial statements Reclassification Certain amounts in December 31, 2005 have been reclassified to conform to the December 31, 2006 presentation. Such reclassification had no effect on net income as previously reported. Income Taxes The Company recognizes income tax expense based on the liability method of accounting for income taxes.Deferred tax assets and liabilities are recognized for the income tax effect of temporary differences between the tax basis of assets and liabilities and their carrying values for financial reporting purposes.Deferred tax expense or benefit is the result of changes in deferred tax assets and liabilities during the period.The Company has recorded a valuation allowance, which reflects the estimated amount of deferred tax assets that more likely than not will be realized. Fair Value of Financial Instruments Pursuant to SFAS No. 107, “Disclosures about Fair Value of Financial Instruments”, the Company is required to estimate the fair value of all financial instruments included on its balance sheet as of June 31, 2006.The Company considers the carrying value of such amounts in the financial statements to approximate their face value. Revenue Recognition The Company recognizes revenue when the related product is shipped to the respective customer. Note 3 – Intangible Assets Amortization expense for the three-months ended December 31, 2006 and 2005 were $116, and $58, respectively. Note 4 – Stock Activity Issuance of Common Stock For the year ended September 30, 2006, the Company issued 54,512 shares of its common stock for consulting and legal services. The value assigned to these shares totaled $33,995 the market value of the services rendered, which were charged to operations. On November 30, 2005, the Company issued 520,000 post-reverse split restricted common shares at a price of $0.25 per share to Idée International R & D Inc., a company owned 100% by 2849674 Canada Inc. for a debt conversion of $130,000. On November 30, 2005, the Company issued 320,000 post-reverse split restricted common shares at a price of $0.25 per share to 2849674 Canada Inc., a company owned 100% by Karim Menassa for debt conversion of $80,000. On November 30, 2005, the Company issued 200,000 post-reverse split restricted common shares at a price of $0.25 per share to 165029 Canada Inc., a company owned 100% by Michel Bayouk for a debt conversion of $50,000. On November 30, 2005, the Company issued 128,000 post-reverse split restricted common shares at a price of $0.25 per share to Karim Menassa, a Director and Officer of the Company for a debt conversion of $32,000. On November 30, 2005, the Company issued 68,000 post-reverse split restricted common shares at a price of $0.25 per share to 9160-4132 Quebec Inc., a company owned as to 100% by Michel Bayouk a Director and Officer of the Company for settlement of debt totaling $17,000.00. On November 30, 2005, the Company issued 52,000 post-reverse split restricted common shares at a price of $ 0.25 per share to Technopro M.S. (2999226 Canada Inc.) for a debt conversion of $13,000. For the 1st quarter ended December 31, 2006, the Company issued 779,400 shares of its common stock for consulting and legal services. The value assigned to these shares totaled $163,596 the market value of the services rendered, which were charged to operations For the 1st quarter ended December 31, 2006, the Company issued 72,000 shares of its common stock for private placements. The value assigned to these shares totaled $14,993 Note 5 – Related Party Transactions For the three-months ended December 31, 2006, the Company did not pay any consulting services to both of its officers. 9 Item 2.Management's Discussion and Analysis of Financial Condition and Plan of Operations This statement may include projections of future results and “forward looking statements” as that term is defined in Section 27A of the Securities Act of 1933 as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934 as amended (the “Exchange Act”).All statements that are included in this Quarterly Report, other than statements of historical fact, are forward looking statements.Although management believes that the expectations reflected in these forward looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct. Financial Summary Results of Operations for the Three-Months Ended December 31, 2006 For the three-month period ended December 31, 2006, the Company experienced a net loss of $277,470. Gross profits for the period totaled $21,429 on sales of $47,565. Net loss from operations was $271,919; comprised primarily of selling, general and administrative expenses of $262,568. For the three-month period ended December 31, 2005, the Company experienced a net loss of $465,116. Gross profits for the period were $9,494 on sales of $31,897. Net loss from operations for the period was $454,769; comprised primarily of selling, general and administrative expenses of $362,643; and research and development costs of $101,620. Liquidity and Capital Resources For the three-month period ending December 31, 2006, the Company’s cash position increased $9,632. Net cash used in operating activities was $22,493; financing activities provided $15,000; and the effect of exchange rates on cash provided $2,139. For the three-month period ending December 31, 2005, the Company’s cash position increased $699,745. Net cash used in operating activities was $643,720; investing activities used $21,128; financing operations, primarily through gross proceeds from private offerings provided $1,257,344; and the effect of exchange rates on cash provided $107,249. Management Plan of Operations Medical International Technology, Inc. (“MIT”) is based in Montreal, Canada; specializing in the research, development, marketing and sale of needle-free jet injector products designed for humans and animals, for single and mass injections. Needle-free jet injector technology and products provide advantages over traditional needle injection techniques and products, including; efficiency, handling security, biological waste elimination, and patient stress reduction. MIT intends to concentrate its activities in the medical and para-medical sectors, in particular, in the field of instrumentation. The company's strategy is to build a good order agenda for its different products and establish strategic alliances with different pharmaceutical companies and manufacturers to ensure good distribution channels for its products. MIT promotes its products in many countries including the United States of America. MIT is exerting every effort and using its resources to promote its products and to open markets for its technology. As we continue to market our products, we hope to gain broader acceptance of the needle-free injection technology. MIT is continually researching and developing its products to the market needs and will continue to seek additional funding to expand operations and develop sales revenue to a volume sufficient to sustain operations. 10 Item 3.Controls and Procedures Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule13a-15(e) promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Based on this evaluation, our principal executive officer and our principal financial officer concluded that our disclosure controls and procedures were effective as of the end of the period covered by this report. There were no changes in our internal control over financial reporting during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. 11 Part II.OTHER INFORMATION Item 1.Legal Proceedings The company is or was engaged in the following Legal Proceedings in Canada: (a) Farimetal Inc. against Medical International Technologies (MIT Canada) Inc. A judgement was entered against the issuer on the 31st of July 2006, for Cad$ 16,589.20. The parties have agreed to payments of an initial payment of Cad$ 2,132.27 and eight monthly payments of Cad$ 1,807.12 As of September 31, 2006 the remaining balance on this judgement was $ 16,589.20 (b) Outils Diacarb Inc. against Medical International Technologies (MIT Canada) Inc. This action was settled by mutual agreement of the parties on August 31, 2006. The settlement was satisfied on September 7, 2006 for a single payment of Cad$ 12,000. (c) Commission des normes du travail against 9139-2449 Québec Inc. (DBA. ScanView) & Medical International Technologies (MIT Canada) Inc. Claim is for non payment of wages of Cad $29,904 related to an ex-employee of ScanView. The issuer believes that it will be removed from the case as ScanView has not been acquired by Medical International Technologies (MIT Canada) Inc. The cause of action arises from a person requesting this amount who was working as a consultant to 9139-2449 Quebec Inc (ScanView) and not Medical International Technologies (MIT Canada) Inc. (d) McMillan, Binch, Mendelsohn against Idée International R&D, 3567940 Canada Inc, 2849674 Canada Inc & Medical International Technologies (MIT Canada) Inc. The claim is for Cad$ 26,392.00 related for non payments of services. The claim relates to consultant services of a former attorney participating on an advisory board. The company believes that the law firm was compensate for all outstanding services and is defending the claims. (e) Alain Deslauriers against 9139-2449 Quebec Inc, Medical International Technologies (MIT Canada) Inc., and Karim Menassa, as an individual. Claim is for non payment for services of Cad $52,558 related to the former Chief Executive Officer of ScanView. The company believes that it will be removed from the case as ScanView has not been acquired by Medical International Technologies (MIT Canada) Inc. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds For the 1st quarter ended December 31, 2006, the Company issued 779,400 shares of its common stock for consulting and legal services. The value assigned to these shares totaled $163,596 the market value of the services rendered, which were charged to operations. For the 1st quarter ended December 31, 2006, the Company issued 72,000 shares of its common stock for private placements. The value assigned to these shares totaled $14,993. Item 3.Defaults Upon Senior Securities None Item 4.Submission of Matters to a Vote of Security Holders None for the quarterly period ending December 31, 2006 Item 5.Other Information None Item 6.Exhibits and Reports on Form 8-K The following lists all Reports on Form 8-K filed by the registrant during the quarter ending December 31, 2006; and all Reports on Form 8-K filed by the registrant as to the date of filing of this Report on Form 10-QSB: April 20, 2007; Item 4.01 – Changes in Registrant’s Certifying Accountant 12 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Medical International Technology, Inc. Date: July 16, 2007 By:/s/Karim Menassa, President Karim Menassa, President and Principal Executive Officer Date: July 16, 2007 By:/s/Michel Bayouk, Secretary Michel Bayouk, Secretary and Principal Accounting Officer
